République Démocratique du Congo

a Isangi, le 10 mai 2016.

Ministère des Affaires Foncières
N°

24692/MN/ArEF/criyrsHo.1/090 /20 . 16

Direction des Titres Immobiliers

Circonscription Foncière de Tshopol.- Transmis copie pour information à :

- Monsieur le Directeur Chef de

Division des Titres Immobiliers.-
| ISANGI.- Service. des TitresImmobiliers-
| - Monsieur l'Administrateur de
- Annexe 12 FE
; un - Monsieur le Chef de Division
ï __v/a M/N° DG/060/015 DU 29/07/2015.- du Cadastre/ DRISTSHOEO 1.- Po
s LE Objet . Projet Contrat d'Emphytéose à ISANGL.-
_P >arcelle n° :. S.R.707- PIRATES 0
ce ATETTEITTC (| Territoire de yahuma- + BRIE S A : le Directeur Général E
mi à __ Monsieur - Le
- Localité Yambula VI | dela Société Plantations et
. | Huileries du Congo, SA (PHC)
HE, Mme, M., à Kinshasa.- LEA

ner dûment

avec prière de bien vouloir me le retour
_S.R.707- !

J'ai l'honneur de vous faire parvenir, sous ce pli,
signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n°
tuée dans le Cemmure, Territoire de Yahuma, Localité Yambula VIIL- LA à [RATS TS
que vous occupez en vertu de : Certificat d'Enregistrement Vol CK. 92 FOQ 32 —

du treize décembre mil neuf cent quarante Six.-
ment de la somme reprise ci-dessous

> vous signale que votre contrat n'interviendra qu'après le paie

A x répartie comme suit :
- Prix de référence du terrain ‘ FC 53.847,00

- Taxe d'établissement du contrat :  JOCONCOUNOERN LVERLELA L
- Taxe de P.V. de mise en valeur FC 13 3.950, 00 "7 =
À - Taxe de Certificat d'enregistrement à FC 7. 740 00 An” ALLLTRNA
- Note d'usage hi 00OOOIOOU A ELLE
- Frais de mesurage et bornage : FC 34410, 00 \ +
- Frais de consultation sh 4 FFC 13.950,00 DELLE
ARBRE - Frais croquis : : + LOOCOOMONORENNE. © NE, pu
RULES - Occupation provisoire à, Le LOCOPEOPCURERR A EE RS
Jane w _ Loyer du. 10/05 _. au. 3172/2006: FC 10.769,40
TPS TOTAL mms
A nou montant déjà payé suivant quittance n° LA 00 TARA RLAETT
RENE TOTAL NA OR PSS
Mo ntar = t que je vous prie de bien vouloir verser en espèces entre les mains du Comptable des Titres
Immob jiliers d de _Tshopo I à ISANGI- ou au compte n° 11.050/1524 auprès de la Banqu
KISANGANI-- DLL: LNURENARUR ARE 5 Niue LWOE

pes Fra
Fee le du Congo à .

Fr Jar
_a q sit lance qui vous sera délivrée

ton que les deux api te” E à

doit m'être présentée ou transmise en OinnUn Ca tON en mê
<d'Emphytéose endéans le mois de la réception

n-Vickk MUNGANGA

Ve

7 OPRRNTT
's Ce:
UBALIQUE DEMOCRATIQUE DU CONGO Isangi, le 10 Mai 2016.

MINISTÈRE DES AFFAIRES FONCIERES

CIRCONSRIPTION FONCIERE TSHOPO | N° 2.469.3/MIN/
469. AFF/CTI/TSHO.I/ 091/2016
DIVISION DES TITRES IMMOBILIERS si
ISANGI Transmis copi Ï ion à :
pie pour information à :
Téls : 0811480087 —- 0810126700 - Monsieur le Comptable Public des Titres

Immobiliers Tshopo 1 à Isangi.

- Monsieur le Chef de Ressort de la Régie
Provinciale des Recettes de la Province de la
Tshopo à Yahuma

a ——————

A Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo S.A (PHC)

Î
's
LR

Objet : Projet Contrat à la signature à Kinshasa.

- Terrain n°S.R 707

Contrat d'emphytéose Monsieur,
Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015

nscrit sous le n° SR 707 à usage agricole, situé dans le

re parvenir en annexe à la présente, deux exemplaires

ir me les renvoyer dûment revêtus de votre signature

aquelle vous sollicitez le titre de propriété pour votre Terrain !
toire de YAHUMA, localité YAMBULA VIII, j'ai l'honneur de vous fai
projet de contrat d'emphytéose tout en vous priant de bien voulo
| rubrique « L'EMPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

se Taxe d'établissement contrat . FC 4.650.00
Taxe croquis +: FC 1.860.00
Note d'usage * FC 1.395.00
Frais techniques «FC 930.00
Frais administratifs «FC 465.00
TOTAL A PAYER : FC 9.300.00

EDUIRE : Montant déjà payé suivant quittance NI tester isrenaase annee
TOTAL A PAYER ;

Je vous signale que l'intervention de votre contrat est conditiont
montant que je vous demande de bien vouloir verser en espèces

| au payement de la somme détaillée ci-dessus,
gie Provinciale des Recettes de la Province de la Tshopo

….  compten*00150-1228522-35/CDF ouvert au nom de la Ré
A Ba que Commerciale Du Congo (BCDC) à Kisangani.

Votre désintéressement sera considéré comme la renonciation t

af-de Divisiôn

ST
